Curia, per
O’Neall, J.
On the authority of the rule stated by Mr. Sergt. Williams in his note 4, to Arlington vs. Merricke, 2d Saund. 411, that “ when a subject comprehends multiplicity of matter, then, in order to avoid prolixity, the law allows of general pleading,” we think the demurrer ought to have been overruled. For, although the replication is very general, and does not even state from what causes the money arose, which the replication alleges that the sheriff received for and on account of the Treasurers, yet the fact stated that it was money received for and on account of the plaintiffs, brings it within the cases referred to by Sergt. Williams, and therefore, we are disposed to sustain the replication.
The motion to reverse the decision below is granted, the defendants’ demurrer is overruled, and they are ordered to rejoin.
JOHN B. O’NEALL.
We concur. J. S. Richardson, J. J. Evans, A. P. Butler, D. L. Wardlaw.